Matter of Everett v Montano (2018 NY Slip Op 06504)





Matter of Everett v Montano


2018 NY Slip Op 06504


Decided on October 2, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2018
Renwick, J.P., Gische, Kahn, Kern, Moulton, JJ.
[7223 2364/16 -2458] 151/18
[*1]In re Damen Everett, Petitioner,Hon. Armando Montano, JSC, etc., et al., Respondents.
Damen Everett, petitioner pro se.
Barbara D. Underwood, Attorney General, New York (Angel M. Guardiola, II of counsel), for Hon. Armando Montano, respondent.
Darcel D. Clark, District Attorney, Bronx (Kyle R. Silverstein of counsel), for District Attorney, respondent.
The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.